Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 04/22/2020. Currently claims 1-8 are pending in the application.

Claim Objections

	Claim 6 is objected as it recites element (or unit) number in parenthesis “(10)” for the swivel plate in one instant, and not in other instances or for other elements. Appropriate correction is requested so that consistency is maintained throughout the claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 3-4, the term “feed direction” defined in the claim language is not clear.  Therefore, the angle, which is defined in relation the feed direction, is not clearly defined as to what the angle would be, which is meant to be formed by the feed direction of the press with that of the connecting line between axes of each rear column and front column. Generally, the term “feed” may have different meaning depending on what the term "feed" relates to, e.g. to the feed of the press with a tool (mold) or, in the case of low-pressure casting, the feed with liquid melt.  However, for the purpose of compact prosecution, the examiner considers the “feed direction” as the direction of the feed of the press with a tool (mold) from the front towards the rear of the casting machine. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, and 7-8 are rejected under 35 U.S.C.103 as being obvious over Hoyer et al. (WO 2017 081026 A1 A1), hereafter, referred to as “Hoyer”, in view of Schroer et al. (AT 308306 B)), hereafter, referred to as “Schroer”.

Regarding claim 1, Hoyer teaches in Fig. 1, a press for casting machine (claim 1) comprising a stationary baseplate (element 1), a stationary upper frame (element 2), and a movable clamping platen (element 3), wherein provided at the corner zones of the plates (as 

But Hoyer fails to explicitly teach that the front columns are at a greater distance from one another than the rear columns.  However, Schroer teaches in Fig. 3 and 4, in a casting machine the adaptability of the individual parts of the injection-molding mold (equivalent to the item that is fed to the casting machine), having wedge grips, as parts of a batch of standard-mold components is further improved when in a configuration or embodiment of the invention, on the one hand, the mold operational (working) plate of the other mold-half has on its longitudinal sides a multiple number of boreholes, out of which – depending upon the position of the grooves in the wedge-grip guideways - two boreholes, optionally arranged on the same longitudinal side in a mirror-symmetrical manner to one another, and coaxially to two boreholes on the opposite longitudinal side, are provided with a guide bolt each; and when the mold operational (working) plate of one of the mold-halves, which operational plate is accommodating the wedge-grip in closing (locking, clamping) position of the injection molding mold, having wedge-grips, is provided on the surface of contact of the wedge grips with the mold operational plate, having pressure pads (page 2, lines 50-56).  Schroer further teaches in Fig. 3 and 4 that the injection-molding form, having wedge grips, which has been selected as exemplified embodiment, consists of two form-halves. Furthermore, the mold-part on the side trapezoidal shape, while with their larger basal surface they rest against the mold operational plate (element 3), and protrude with the remaining part into the mold operational plate (element 2) (page 3, lines4-14).  Therefore, it would have be obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Schroer and, combine the feature of greater distance from one another at the entrance area compared to the rear by using multiple number of boreholes for the front columns, because that would allow adaptability of the individual parts of the injection-molding mold to the casting machine. Since both the reference deal with injection molding molds (die-casting molds), one would have reasonable expectation of success from the combination.

Regarding claim 2, Schroer teaches in Fig. 4, the mold part on the side of closing contains two wedge grips (element 7) which together with the longitudinal section forms a trapezoidal shape.  Therefore, it would have been obvious that corresponding columns would also span a trapezoidal viewed from the top for the casting machine.

Regarding claims 3-4, Hoyer and Schroer together teach a press for casting machine where the entrance or feeding area of the mold part would be adapted based on the shape of the mold. It would have been obvious to any ordinary artisan that the design of the casting machine would be optimized based on shape and size of the mold part. Additionally, Schroer teaches a trapezoidal shape of the wedge grips of the mold system.  Therefore, the angle between a feed direction of the mold part to the press area of the casting tool and a connecting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 5, Hoyer teaches that the lifting mechanism (element 6) is arranged on the upper frame (element 2), wherein the lifting mechanism is a hydraulic cylinder (para. [0032]).

Regarding claim 7, Hoyer teaches in Fig. 1, a casting machine with a press, wherein the baseplate (element 1) is designed to hold a permanent mold (molds, element 8; and upper mold half, element 18). 

Regarding claim 8, Schroer teaches an ejection process after the injection molding process is completed. Additionally, Hoyer also teaches the release of clamping mechanism (equivalent to ejection of the product) after the casting process (para. [0040], [0045]). 

Allowable Subject Matter

Claim 6 is objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 6, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a press “wherein the movable clamping platen comprises a clamping frame and a swivel plate pivotably attached to the former, wherein a swivel joint is provided between the clamping frame and the swivel plate in the area adjacent to the front columns, so that the swivel plate is pivotable downwards and forwards relative to the movable clamping platen”.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742